 Case 2:20-cv-02092-PKH Document 13                 Filed 10/05/20 Page 1 of 4 PageID #: 40




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

FAWN RENEE BROWN                                                                     PLAINTIFF

v.                                    No. 2:20-CV-02092

AMERICAN FURNITURE WAREHOUSE CO, et al.                                          DEFENDANTS

                                   OPINION AND ORDER

       Before the Court is Plaintiff’s motion (Doc. 12) for leave to amend her complaint. No

response was filed and the deadline to respond has passed. The motion will be granted, the

proposed amended complaint will be docketed, and this action will be remanded.

       Federal Rule of Civil Procedure 15(a)(2) directs the Court to “freely give leave [to amend

pleadings] when justice so requires.” The proposed amended complaint will add a new Defendant,

Charles D. Hughes, because in discovery Defendant Johnson testified that Hughes’s negligence

contributed to or caused the motor vehicle accident that gives rise to this lawsuit. The proposed

amendment implicates the Court’s subject matter jurisdiction.

       The proposed pleading alleges Hughes is a citizen of Arkansas. Plaintiff is also a citizen

of Arkansas. The addition of Hughes as a Defendant will destroy diversity of citizenship, and this

Court will then be unable to exercise original jurisdiction under 28 U.S.C. § 1332. 1 “If after

removal the plaintiff seeks to join additional defendants whose joinder would destroy subject

matter jurisdiction, the court may deny joinder, or may permit joinder and remand the action to the

State court.” 28 U.S.C. § 1447(e). In this case, Rule 15 remains the mechanism for amendment,



       1
          Plaintiff suggests that the Court exercise supplemental jurisdiction over the Hughes
claims under 28 U.S.C. § 1367—or if it cannot do so, that the Court allow amendment and
subsequently entertain a motion to dismiss from Plaintiff. Following joinder of a new Defendant,
the Court cannot exercise supplemental jurisdiction. See 28 U.S.C. § 1367(b). And a motion to
dismiss is unnecessary because the Court can resolve the matter on this motion.
                                                1
 Case 2:20-cv-02092-PKH Document 13                   Filed 10/05/20 Page 2 of 4 PageID #: 41




but a joinder analysis under Rule 19 is also required, and determining whether “justice so requires”

the Court to allow amendment under Rule 15 necessitates consideration of “a number of factors to

balance the defendant’s interest in maintaining the federal forum with the competing interests of

not having parallel lawsuits.” Bailey v. Bayer CropScience L.P., 563 F.3d 302, 308–09 (8th Cir.

2009).

         With respect to the Rule 19 joinder analysis, and accepting as true those allegations in the

proposed amended complaint that are consistent with Plaintiff’s characterization of Defendant

Johnson’s deposition testimony, Hughes is a necessary and indispensable party. Arkansas law

controls the merits of this case. In an Arkansas personal injury action, liability is several, but not

joint, and fault must be allocated. Ark. Code Ann. § 16-55-201. If Hughes is not present, the

Court cannot afford complete relief. Plaintiff can only recover from Defendants Johnson and

American Furniture Warehouse Co. an amount of damages proportional to their responsibility for

her injuries, and based on the proposed amended complaint and Johnson’s testimony, that

responsibility may be only partial. Furthermore, if Hughes’s fault must be determined by a

separate jury in a separate proceeding, there is a substantial risk of inconsistent obligations.

Finally, if Hughes is not present, a judgment entered in his absence might prejudice both him and

the existing parties as a result of any inconsistent obligations or findings of fault and the

inefficiencies inherent in multiple trials, and this prejudice cannot practicably be lessened by

protective provisions in a judgment or any other measures apparent to the Court in this case. A

judgment entered in Hughes’s absence is unlikely to be adequate because if the allegations in this

Court are correct, a jury will almost certainly find Hughes had some responsibility for Plaintiff’s

injuries. Plaintiff’s only adequate remedy if this action were dismissed for nonjoinder is to bring

the action in state court—again.



                                                  2
 Case 2:20-cv-02092-PKH Document 13                  Filed 10/05/20 Page 3 of 4 PageID #: 42




       With respect to the Rule 15 amendment analysis, “the Court is required to consider 1) the

extent to which the joinder of the nondiverse party is sought to defeat federal jurisdiction, 2)

whether the plaintiff has been dilatory in asking for amendment, and 3) whether the plaintiff will

be significantly injured if amendment is not allowed.” Bailey, 563 F.3d at 309 (quoting Le Duc v.

Bujake, 777 F.Supp. 10, 12 (E.D. Mo. 1991)). Analyzing these factors in reverse order, the Court

first notes that its Rule 19 analysis and the impracticability, inefficiency, and expense of parallel

lawsuits suggest significant injury if amendment is not allowed. The Court next notes that in

another case, circumstances such as these might suggest that Plaintiff was dilatory. She surely

knew at the outset of this lawsuit that Hughes was involved in the collision even if she did not

know Hughes’s identity. However, the allegations in the original complaint in this case suggest

only that Defendants are at fault, and the question of Hughes’s fault did not arise until Defendants

answered and Defendant Johnson testified that Hughes played a role. Furthermore, amendment

was requested very shortly after Defendant Johnson’s deposition was taken, and well within the

time set out in the scheduling order to add parties. The second and third factors weigh in favor of

amendment.

       The Court’s chief concern when considering this motion has been whether the amendment

is sought solely to defeat federal jurisdiction. Ultimately, however, the Court has determined that

is not Plaintiff’s purpose. First, Defendants, who originally sought federal jurisdiction, have not

opposed the amendment that would defeat that jurisdiction (and it would be difficult for them to

do so, given that they also would place some or all of the blame for Plaintiff’s injuries on Hughes).

Second, based on Plaintiff’s characterization of Defendant Johnson’s testimony, the proposed

allegations against Hughes appear to have a legitimate basis in fact and law. Third, Plaintiff has

not attempted to hide the fact that amendment might destroy diversity jurisdiction.



                                                 3
 Case 2:20-cv-02092-PKH Document 13                  Filed 10/05/20 Page 4 of 4 PageID #: 43




       Ultimately, although Defendants’ lack of response unnecessarily delayed resolution of this

motion, it also indicates they have little or no interest in “maintaining the federal forum.” Bailey,

563 F.3d at 309. Balanced against this lack of interest, amendment and remand would be justified

even if the joinder and amendment factors weighed less heavily in Plaintiff’s favor.

       IT IS THEREFORE ORDERED that the motion (Doc. 12) is GRANTED. The Clerk is

directed to file the amended complaint included with Plaintiff’s motion and REMAND this case

to the Circuit Court of Crawford County, Arkansas.

       IT IS SO ORDERED this 5th day of October, 2020.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE




                                                 4
